DETAILED ACTION
Election/Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 9, drawn to a method for manufacturing a laminate.
Group II, claim(s) 10, drawn to a co – extruded sheet.
Evidence of lack of unity between these two groups is found in Yasui et al, U.S. Patent Application Publication No. 2009/0110945 A1, wherein it is found to disclose the features of instant Claim 10. Yasui et al. disclose a laminate of polar resin and polyolefin adhered through an adhesive (paragraph 0067). The polar resin can be polycarbonate (paragraph 0060). The adhesive is a carbodiimide modified polyolefin adhesive that is obtained by reacting a polyolefin having a group capable of reacting with a carbodiimide group such to react with a carbodiimide group-containing compound (Abstract). The carbodiimide group is in an amount of 0.1 to 50 mmol based on 100 g of adhesive (paragraph 0050) and the adhesive has density of 0.870 to 0.920 g/cm3 (paragraph 0053). As such, the special technical features of the claimed invention are not found to define a contribution over the prior art.







If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782